Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The recitations of the specific features of an automotive vehicle in claim 1 including especially the construction of an elongated air strake extending from the mudflap portion to a position longitudinally behind the front wheelhouse and adjacent to the vehicle body.is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a mudflap-integrated aerodynamic member for improving aerodynamic characteristics of a motor vehicle in claim 10 including especially the construction of elongated air strake attached to and projecting from the mudflap portion, the elongated air strake including an elongated strake body extending longitudinally with respect to the vehicle body from an outboard edge contiguous with the mudflap portion to an inboard edge adjacent to the vehicle body is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a method of forming a mudflap-integrated aerodynamic member for improving aerodynamic characteristics of a motor vehicle in claim 17 including especially the construction of attaching an elongated air strake to the mudflap portion such that the elongated air strake projects from the mudflap portion, the elongated air strake including an elongated strake body extending longitudinally with respect to the vehicle body from an outboard edge contiguous with the mudflap portion to an inboard edge adjacent to the vehicle body; wherein the elongated air strake is configured to guide airflow traveling fore-to-aft along the vehicle body to provide an aerodynamic benefit is not taught nor is fairly suggested by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612